Case 1:19-md-02902-RGA Document 512 Filed 06/29/21 Page 1 of 2 PageID #: 7157




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 In re Sitagliptin Phosphate (’708 & ’921)             C.A. No. 19-md-2902-RGA
 Patent Litigation


 MERCK SHARP & DOHME CORP.,

                        Plaintiff,
                                                       C.A. No. 19-1489-RGA
         v.

 MYLAN PHARMACEUTICALS INC.,

                        Defendant.


                   DEFENDANT MYLAN PHARMACEUTICALS INC.’S
              NOTICE TO TAKE VIRTUAL DEPOSITION OF STEVEN LITTLE

       PLEASE TAKE NOTICE, pursuant to Federal Rule of Civil Procedure 30, Defendant

Mylan Pharmaceuticals Inc., by and through its counsel, shall take the oral deposition of Steven

Little. The deposition will commence at 9:00 a.m. (Eastern) on Wednesday, June 30, 2021 via

Zoom. The deposition shall take place before a court reporter, notary public, or other person

authorized by law to administer oaths, and will continue until complete. The deposition will be

recorded by stenographic means and on videotape. The deposition transcript and/or videotape may

be used at an evidentiary hearing or trial in accordance with the Federal Rules of Evidence and the

Federal Rules of Civil Procedure.




                                                1
Case 1:19-md-02902-RGA Document 512 Filed 06/29/21 Page 2 of 2 PageID #: 7158




 Dated: June 29, 2021
                                        /s/ Kenneth L. Dorsney
                                      Kenneth L. Dorsney (#3726)
                                      Cortlan S. Hitch (#6720)
                                      Morris James LLP
                                      500 Delaware Avenue, Suite 1500
                                      Wilmington, DE 19801
                                      Telephone: (302) 888-6800
                                      kdorsney@morrisjames.com
                                      chitch@morrisjames.com


                                      Attorneys for Defendant
                                      Mylan Pharmaceuticals Inc.




                                      2
